DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filedon or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 35-40, 42-44, 46 and 48-54 are pending and presented for examination. Claims 35-39, 42, 44 and 46 were amended, and claims 41, 45 and 47 were cancelled via the instant amendment dated 14 December 2021 which is acknowledged and entered.

Response to Arguments
Applicant’s remarks dated 14 December 2021 (hereinafter, “Remarks at __”) are acknowledged and entered.
The objection to claims 19 and 20 is WITHDRAWN as they have been renumbered as claims 53 and 54.

The rejection of claims 36-39, 42-44 and 46 under 35 U.S.C. 112(b) is WITHDRAWN over the instant amendment removing the preferably/narrower language.

The rejection of claims 35, 36, 38, 47-50 and 52-54 under 35 U.S.C. 103 over Garcia in view of Bohm is WITHDRAWN over the instant amendment requiring high pressure homogenization which neither teaches/suggests. As is the dependent rejection of claim 44 over the same in further view of Du.


The traversal is that “Therefore, even if the ordinarily skilled person were to combine the teachings of Shang with those of Loh, Bohm[,] and Parvez, he/she would subject the electrochemically exfoliated graphene of Shang to a HPH treatment in DMF and therefore the improved exfoliation performance associated with exfoliating expanded/intercalated graphite using intercalating agents and surfactants would not be obtained.” (Remarks at 11). This is not persuasive as HPH is a known manner to disperse graphene materials (Shang at 15811 R col).

The rejection of claims 53 and 54 under 35 U.S.C. 102(a)(1)/103 over Mo is MAINTAINED.
The traversal is that the graphene of Mo is “not oxide-free or pristine” (Remarks at 11). TO suppor this applicants note that “Figure 2a” of Mo shows “that the G spectra hasa peak for OH and tha ta C-O-C peak is also visible (although it is smaller t hanthe corresponding peak for GO as would be expected). Therefore, Mo does not disclose or suggest a pre-treatment coating that includes oxide-free graphene” (Id.). It should first be noted that “pristine graphene” is not being claimed, it is understood that pristine graphene is free of non-C species. Secondly, it is noted that MO distinguishes between graphene and graphene oxide (Mo at 56487 R col) and that the graphene is not stated as being rGO, and it is difficult to determine if the C-O-C present for G is merely noise. Furthermore, the log(Z/ohm-cm2) 

Claim Rejections - 35 USC §§ 102 & 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 53 and 54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or in the alternative, under 35 U.S.C. 103 as being unpatentable over Mo.
Regarding claim 53, Mo discloses a functionalized graphene with APTES (Mo at 56784 R col, which is O-free), while the claim requires it be made “according to the method of claim 35”, the claim is that of a product-by-process type and it is examined on the merits of the product not how it is made. While the product is claimed as dependent upon the process made, there is nothing to suggest that the instant product would have different properties, structure or aspects than that in the prior art, absent evidence to the contrary. Accordingly, at minimal one of ordinary skill in the art would find it obvious that prior art product and the instant product would have the same product aspects as that instantly claimed. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) also MPEP 2113, et seq. As shown supra the product is known.
	Turning to claim 54, a metal substrate (cast iron, 56788 L col) coated with the pre-treatment coating of claim 53.

Claims 35, 38, 41, 46, 48-50 and 52-54 are rejected under 35 U.S.C. 103 as being unpatentable over Loh in view of Bohm and Shang.
Regarding claims 35, 41 and 46, Loh discloses a method of making a coating (which for metal substrates would be covered, [0009]) comprising the steps of:
i. Mining graphite ore from a graphite ore body (Loh at [0029]);
ii. Subjecting the graphite ore to an electrolytic treatment to obtain an expanded graphitic material (Loh at [0038]);
iii. Subjecting the expanded material to an exfoliation treatment via the electrolytic solution (Id.).
iv. Separating the graphitic material from the graphite (via sonication, [0054).
However, usage of a combined chemical and HPH, or functionalization is expressly stated in Loh.
Bohm in a method of forming a coating of SLG/FLG discloses subjecting the graphite to a chemical intercalant (Bohm at 3:28) and functionalizing the graphene with an organic siloxane on the metal substrate (Bohm at 6:9 & 8:20-25).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Loh in view of the functionalization and associated processes of Bohm. The teaching or suggested motivation in doing so being corrosion inhibition via the functionalization (Bohm at 7:5-10).
However, neither Loh or Bohm expressly state usage of high pressure homogenization.
Shang in a method of forming graphene from graphite (Shang at 15811 R col) discloses usage of high pressure homogenization at 100 MPa (1000 bar).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Loh in view of the HPH of Shang. The teaching or suggested motivation in doing so being it provides for a large scale dispersion setup Id.), is cost effective compared to other dispersion means (i.e., the high shear mixing of Bohm; Id.), and reduces product contamination (Id.).
Turning to claims 48 and 49, organosiloxanes can be utilized (Bohm at 8:28), specifically amino (Bohm at 8:29).
Concerning claim 50, two organosiloxanes can be added (Bohm at 10:8-15).
As to claim 52, a pH of 5 is used for a galvanized steel (Bohm at 10:10, ECCS is the substrate).
Turning to claims 53 and 54, given application of the method of making, Loh in view of Bohm would disclose the same product absent evidence to the contrary.

Claims 36-38 and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Loh, Shang and Bohm as applied to claim 35 above, and in further view of  Parvez.
Regarding claims 36 and 37, Loh, Shang nor Bohm expressly state that the electrolytic solution comprises ammonium ions.
Parvez in a method of making graphene coatings (Parvez at 6085 R col) discloses that the electrolyte can be ammonium sulfate at a pH of 6.5-7 (Parvez at 6084 L col).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Loh, Shang and Bohm in view of the ammonium sulfate electrolytic solution of Parvez. The teaching or suggested motivation in doing so being control of defect density (Parvez at 6084 L col).
Turning to claim 38, filtering and separation are disclosed (Parvez at 6084 L col).
As to claims 42 and 43, 5-10 wt% of electrolyte is added (and given that this is also used as the intercalation material in Parvez it is considered to be equivalent, and this overlaps that range instantly claimed such that a prima facie case of obviousness exists, see MPEP 2144.05, Loh at “Claim 12”).
.

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Loh in view of Bohm, Shang and Pervez, as applied to claim 42 above and in further view of Du.
Regarding claim 44, neither Loh, Perez, Shang and Bohm expressly state addition of 0<x<=10 wt.% of a surfactant.
Du in a method of forming graphene discloses addition of a surfactant at less than 10wt% (Du at 10600 R col) to an aqueous solution.
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Loh, Shang, Perez, and Bohm in view of the surfactant addition amount of Du. The teaching or suggested motivation in doing so being homogeneous dispersion formation (Du at 10599 L col).

Claims 35, 41, 46, 48-50 and 52-54 are rejected under 35 U.S.C. 103 as being unpatentable over Bohm in view of Shang.
Regarding claims 35, 41 and 46, Bohm discloses a method for producing a pre-treatment coating composition for a battery (Bohm at 1:2-5) comprising:
i) Subjecting a graphite material to an electrolytic treatment to obtain an expanded graphitic material (Bohm at 3:11 discloses natural graphite which is inherently from an ore; 6:27);
ii) Subjecting the expanded graphitic material to an exfoliation treatment to obtain SLG/FLG (6:28-30) comprising a combined chemical and high-pressure treatment comprising intercalating the graphitic material with an intercalating agent and a surfactant (tertbutyl ammonium, 4:1-5) and then applying a high-pressure treatment;

iv) Functionalizing the graphene with a coupling agent for coupling graphene to the metal substrate (5:4-10).
However, Bohm expressly states usage of high shear mixing not HPH.
Shang in a method of forming graphene from graphite (Shang at 15811 R col) discloses usage of high pressure homogenization at 100 MPa (1000 bar).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Bohm in view of the HPH of Shang. The teaching or suggested motivation in doing so being it provides for a large scale dispersion setup (Id.), is cost effective compared to other dispersion means (i.e., the high shear mixing of Bohm; Id.), and reduces product contamination (Id.).
Turning to claims 48 and 49, organosiloxanes can be utilized (Bohm at 8:28), specifically amino (Bohm at 8:29).
Concerning claim 50, two organosiloxanes can be added (Bohm at 10:8-15).
As to claim 52, a pH of 5 is used for a galvanized steel (Bohm at 10:10, ECCS is the substrate).
Turning to claims 53 and 54, given application of the method of making one of ordinary skill in the art would find that the combination would disclose the same product absent evidence to the contrary (As Bohm explicitly discloses usage as a coating and uses the same method, the functionalized graphene (oxide-free) produce as a pre-treatmetn coating compositions is considered to be met).

Claims 36-38 and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Bohm and Shang as applied to claim 35 above, and in further view of Parvez.

Parvez in a method of making graphene coatings (Parvez at 6085 R col) discloses that the electrolyte can be ammonium sulfate at a pH of 6.5-7 (Parvez at 6084 L col).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Bohm and Shang in view of the ammonium sulfate electrolytic solution of Parvez. The teaching or suggested motivation in doing so being control of defect density (Parvez at 6084 L col).
Turning to claim 38, filtering and separation are disclosed (Parvez at 6084 L col).
As to claims 42 and 43, 5-10 wt% of electrolyte is added (and given that this is also used as the intercalation material in Parvez it is considered to be equivalent, and this overlaps that range instantly claimed such that a prima facie case of obviousness exists, see MPEP 2144.05, Loh at “Claim 12”).
With respect to claims 45 and 47, chemical and high shear exfoliation can occur (Bohm at “Abstract”).

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Loh in view of Bohm, Shang and Pervez, as applied to claim 42 above and in further view of Du.
Regarding claim 44, neither Loh, Perez, Shang and Bohm expressly state addition of 0<x<=10 wt.% of a surfactant.
Du in a method of forming graphene discloses addition of a surfactant at less than 10wt% (Du at 10600 R col) to an aqueous solution.
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Bohm, Shang, and Parvez in view .

Claims 35, 48-50 and 52-54 are rejected under 35 U.S.C. 103 as being unpatentable over CN105540575 to Chen et al. (hereinafter, “Chen at __”) in view of Loh and Bohm.
Regarding claim 35, Chen discloses a method of making graphene (Chen at [0002]; While the claim states “a coating for a metal substrate”, the usage of graphene of such is known by other references, particularly Bohm and would at minimal qualify by itself as a coating composition and as graphene is the desired product it is considered to inherently meet this aspect) comprising:
ii) Subjecting expanded graphite to an exfoliation treatment which comprises a chemical intercalation with an intercalant (phthalic anhydride) and a surfactant (hexamethylenetetramine; Chen at “Example 1”) and subjecting the intercalated graphitic material to high-pressure homogenization (Id.) thusly obtaining graphene layers (Chen at [0027], while FLG is produced some SLG is expected to be produced via application of the same method though the Office cannot test for this. See MPEP 2112 V, "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency' under 35 U.S.C. 102, on prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433-34 (CCPA 1977))".);
iii) Separating graphene obtained from the exfoliation treatment from any residual graphitic material (filtered, Id.).
However, Chen does not expressly state how the expanded graphite is made (via electrolytic treatment) nor functionalization thereof with a coupling agent.

Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention o perform the method of Chen in view of the electrolytic treatment of graphite rock per Loh. The teaching or suggested motivation in doing so is as needed production of expanded graphite and further interlayer separation via ions (Id.).
Bohm in a method of forming graphene discloses production of SLG/FLG and functionalization of such with an organic siloxane on a metal substrate (Bohm at 6:9 & 8:20-25).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Chen in view of the functionalization of Bohm. The teaching or suggested motivation in doing so being corrosion inhibition (Bohm at 7:5-10).
Turning to claims 48 and 49, organosiloxanes can be utilized (Bohm at 8:28), specifically amino (Bohm at 8:29).
Concerning claim 50, two organosiloxanes can be added (Bohm at 10:8-15).
As to claim 52, a pH of 5 is used for a galvanized steel (Bohm at 10:10, ECCS is the substrate).
Turning to claims 53 and 54, given application of the method of making one of ordinary skill in the art would find that the combination would disclose the same product absent evidence to the contrary (As Bohm explicitly discloses usage as a coating and uses the same method, the functionalized graphene (oxide-free) produce as a pre-treatmetn coating compositions I considered to be met).

Claims 36-38 and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Loh and Bohm as applied to claim 35 above, and in further view of Parvez.

Parvez in a method of making graphene coatings (Parvez at 6085 R col) discloses that the electrolyte can be ammonium sulfate at a pH of 6.5-7 (Parvez at 6084 L col).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Chen, Loh, and Bohm in view of the ammonium sulfate electrolytic solution of Parvez. The teaching or suggested motivation in doing so being control of defect density (Parvez at 6084 L col).
Turning to claim 38, filtering and separation are disclosed (Parvez at 6084 L col).
As to claims 42 and 43, 5-10 wt% of electrolyte is added (and given that this is also used as the intercalation material in Parvez it is considered to be equivalent, and this overlaps that range instantly claimed such that a prima facie case of obviousness exists, see MPEP 2144.05, Loh at “Claim 12”).
With respect to claims 45 and 47, chemical and high shear exfoliation can occur (Bohm at “Abstract”).

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Bohm, Chen and Pervez, as applied to claim 42 above and in further view of Du.
Regarding claim 44, neither Loh, Chen and Bohm expressly state addition of 0<x<=10 wt.% of a surfactant.
Du in a method of forming graphene discloses addition of a surfactant at less than 10wt% (Du at 10600 R col) to an aqueous solution.
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Chen, Loh, Bohm and Parvez in .

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, Loh, and Bohm as applied to claim 35 above, and in further view of Shang.
Regarding claim 46, Chen does not expressly state the HPH pressure.
Shang in a method of making graphene from graphite discloses application of 100 MPa pressure (1000 bar though other values can be utilized, Shang at 15812 L col).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Chen, Loh, and Bohm at the HPH pressure of Shang. The teaching or suggested motivation in doing so is control over absorbance (Id.).

Allowable Subject Matter
Claims 39, 40 and 51 are objected to as being dependent upon a rejected base claim or a 112(b) issue, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Concerning claims 39 and 40, usage of an organic solvent to separate the sulfur ions from graphite during electrochemical exfoliation is not expressly stated. Parvez is the closest piece of prior art and it discloses usage of vacuum filtration to separate.
Turning to claim 51, none of the cited prior art either alone or in combination discloses or reasonably suggests the first:second organosiloxane ratio of 1.2-1.8:1. Bohm is the closest piece of prior art and it discloses 4:1.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/               Primary Examiner, Art Unit 1759